Citation Nr: 0826336	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision from the 
Department of Veterans' Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The case was remanded by the Board in July 2007 for the 
veteran to be afforded the requested Travel Board hearing.  A 
Travel Board hearing was held in June 2008 before the 
undersigned and a copy of the transcript from that hearing 
has been made a part of the claims file.

In April 2007, the veteran filed a claim for service 
connection for a dental condition.  This claim has not been 
adjudicated by the RO and is referred back to the RO for 
initial adjudication.

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
sinus disorder and of entitlement to service connection for a 
back condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection a back disorder was denied in a March 2001 rating 
decision.  The veteran did not fully appeal this unfavorable 
decision and it became final.

2.  The veteran has submitted evidence that is neither 
cumulative nor redundant of evidence previously of record and 
which relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim.  


CONCLUSION OF LAW

New and material evidence having been presented for the claim 
for a back disorder, the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA is inapplicable with regards to the claim 
regarding a back disorder insofar as it is adjudicated in 
this decision.  As the claim was reopened and remanded, all 
issues adjudicated with regards to that claim have been 
granted and the remaining VCAA issues as to the claim for 
service connection will be addressed later.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran claims that he has submitted evidence that is 
both new and material sufficient to reopen his claim for 
service connection for a back and sinus disorder.  The 
veteran's claim for entitlement to service connection for a 
back disorder was denied in a March 2001 rating decision.  
The veteran submitted a notice of disagreement with that 
rating decision in June 2001 and the RO issued a statement of 
the case in September 2001.  The veteran did not submit a VA 
Form 9 thereafter as means to perfect his appeal.  As such, 
the March 2001 rating decision has become final.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The evidence at the time of the last final rating decision 
issued in March 2001 included the veteran's service medical 
records and private medical records.  The veteran's service 
medical records indicated no treatment or complaints 
regarding a back condition.  The post-service medical records 
submitted to that date included diagnoses of back conditions 
as seen as degenerative changes in an MRI but which failed to 
make a relation between those conditions and service.

Since the last final disallowance, the veteran has submitted 
new and material evidence.  Specifically, the veteran 
submitted private treatment records recording treatment for a 
back disorder and including a private medical opinion that 
indicates a possible relationship between the veteran's 
current disability and service.  That private medical record, 
a letter dated in February 2006, states that "He states that 
his back has been hurting him for many years and this 
probably dates back to his war days.  Because he is a Veteran 
we believe that and since he has had back injuries in the 
past and he has back pain at the current time there could be 
an association."  This evidence is considered to be new as 
it was not of record at the time of the last final 
disallowance in March 2001.  In addition, it is considered to 
be material as it relates to an unestablished fact necessary 
to substantiate the claim, that of a relation between a back 
condition and service.  As the veteran has submitted evidence 
that is both new and material, the claim for service 
connection for a back condition is reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for a back disorder is 
granted.


REMAND

The veteran has indicated and records in the claims file show 
that he is in receipt of Social Security Administration (SSA) 
benefits.  Records from the SSA have not been obtained.   As 
these records are held at a federal agency they must be 
sought prior to adjudication of the veteran's claim for 
service connection for a back disorder and whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a sinus disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's SSA records, to 
include any decision prepared by an 
Administrative Law Judge.  If no records 
are available make a note of attempts to 
obtain the records in addition to the 
reason for their unavailability.

2.  Thereafter, readjudicate the claim for 
entitlement to service connection for a 
back disorder and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a sinus 
disorder and if the claim remains denied 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


